Citation Nr: 1621637	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-40 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to an annual clothing allowance for the year 2014.

(The issues of entitlement to service connection for a left knee disability, asthma, and an acquired psychiatric disability are addressed in a separate decision.)


ATTORNEY FOR THE BOARD

A. Gibson









INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2014 decision of the Department of Veterans Affairs Medical Centre (VAMC) in Durham, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

This matter must be remanded for further development.  The Veteran asserts that he uses crutches for his feet, which cause damage to his clothing.  Also, he has recently been service-connected for his left knee.  The record shows that he wears a brace for the knee.  An opinion should be obtained as to whether either of these devices cause or tend to cause wear and tear on the clothing.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete VA treatment records dated from January 2014 through December 2014 are associated with the claims folder.

2.  Thereafter, afford the Veteran a VA medical examination for the purpose of determining whether any appliance, including a knee brace and/or crutches, used by the Veteran in 2014 because of his service-connected fracture of the left metatarsal head and/or left knee arthritis tended to result in wear or tear of his clothing. The paper and electronic claims folders must be made available to and reviewed by the examiner in connection with the examination.  After examining the Veteran and reviewing the record, the examiner should provide a certification as to whether any appliance used for his service-connected disabilities in 2014 resulted in wear and tear to his clothing.  The report of examination should include a complete explanation for all opinions expressed.

3.  Finally, readjudicate the claim.  If the benefit on appeal remains denied, furnish the Veteran and his representative, if any, with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




